Johnston, Ch.
delivered the opinion.
The Court is satisfied with so much of the decree as re*83lates to Stock Farm, except, that as the case is to be retained for further inquiry in relation to The Bower, which may result ( in a decree in favour of the children of Mrs. McNish, it is thought that no order should have been made on the subject of costs at this time. It is, therefore, ordered that the question in relation to costs be reserved until the further hearing of the case.
It is thought by this Court, that the leave given to make John EL McNish a party for the purposes of the partition of The Bower, (if the case be further prosecuted with a view to the partition of that tract) was unnecessary. In announcing the judgment of my brethren that he will not be a necessary party for that purpose, I merely take the liberty to say, that I entertain some doubts upon the subject.
The majority of the Court also concurs with so much of the decree as holds the uses in The Bower to have been executed; and that no legal title vested in the nominal trustee, John McNish.
A majority'- of the Court also concurs in the order for further inquiry directed by the decree, upon the ground, that if the Chancellor was not satisfied, it was within his discretion to order the case to be further-heard.
It is ordered, that the decree be modified according to the foregoing opinion.
Caldwell and Dargan, CC. concurred.